Title: To John Adams from William Vernon, 5 March 1795
From: Vernon, William
To: Adams, John



Dear Sir
Newport Rhd. Isd. 5th. March 1795

I was honoured with your most obliging favours of the 6th. Decr. & 29th. Janry. on the subject of obtaining permission from the Ministers of Spain, for the Ship Ascention, S. Chase Master, to Enter the Port of Havanna.—The week past we had, by a special messenger, that we had sent on to Philadelphia, with the required, authenticated certificates, the honour of receiving, from His Excellency Don Joseph de Jandenes a polite Letter accompanyed with his Permission for sd. ship &ce &ce.
The Owners of the Ship are convinced, that through your kind influence only, the grant was obtained, and desire me in their Names, to return You, their thanks of gratitude, joined with my peculiar obligations to you sir for this favour.
You very truely observe, that many of our Contemporaries are droping off.  One of my Collegues Mr. Deshon & the Continental Agent Mr. Bradford are in the number.  And my much honoured Friend the Cheif Majestrate of Massachusetts, whom I had the pleasure of taking by the hand, in July last at Boston, seems to be very feeble & fast approximating to his dissolution.  We are all of us, making room for Posterity to conduct the affairs of this mighty Republic: I hope a propicious Providence, will grant them Wisdom & every Virtue, to Govern the extensive Dominions and increasing Inhabitants of the United States of America.
I feel my self willing to depart, could I have the satisfaction of imbracing my Son, that Imbarked with You & under your countenace, in the Ship Boston for France in the Year 1778, the many unmerited benefits, that he received, by your notice of him, I have a grateful sense of.  But! alas! he yet remains in that distracted Country: I cannot prevail with him to return, by every indearing Parental soothing or harsh menaces.  Doctr. Franklin, Mr Jefferson, Marquis la Fayatte, Mr Short & many others, have indeavoured to prevail with to return to America, where he might be useful to his Country.—Doctr. Franklin, before he left France Wrote him a Letter, and inserted upon his returning with him, and if he was imbarrassed in his Finances, to let him know the amount, and he would find means to discharge them.  He did not answer his Letter, but ever after shuned his House.—The Doctr. upon his arrival at Philada. inclosed me a copy of the Letter, and advised me in the strongest terms, to cross the Atlantic, and he would furnish me with the means of forceing him away: for he was a subject, worth saveing; as he did not know of any vice, that he was guilty of: and it would be his ruin to remain—
At my time of Life, and not having had the small Pox, detered me from going, and has rendered my Life extreemly unhappy, in being deprived of a Son for Seventeen Years, that I had hopes of being a consolation & not a grief in Old Age.
Mr. Short prevailed with him Three years past, to leave Paris & go to Bordeaux & Imbark for America, which he promised to perform immediately, but has remained there to this day.
The fascinating manners, customs and habits of France, has made such an impression upon his Mind, that he abandons his Country, Parent, an only Brother, Friends & connexions, to gratify, a mistaken Pleasure & happiness, and even to forego the prospect, of ever receiving a farthing of my Estate, (which he well knows) unless he returns before my decease
I beg Sir, you will excuse, this long dis-interesting Letter and believe me, with sentiments of purest truth & sincere regards.
Your most Obedient / and most Humble servt. Wm. Vernon

